         Case 1:20-mc-00241-KPF Document 29 Filed 12/07/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUÑIZ, MARCUS
    MARTIN, NATALIE ROMERO, CHELSEA
    ALVARADO, JOHN DOE, and THOMAS BAKER,
                                                                    20 Misc. 241 (KPF)
                               Movants,
                                                                 OPINION AND ORDER
                            -v.-

    MILO YIANNOPOULOS,

                               Respondent.

KATHERINE POLK FAILLA, District Judge:

        Movants are plaintiffs in a civil rights lawsuit currently pending in the

United States District Court for the Western District of Virginia, captioned

Sines v. Kessler, No. 17 Civ. 72 (W.D. Va.) (NKM) (the “Underlying Suit”). (Dkt.

#1). Pending before the Court is Movants’ renewed motion to compel

Respondent, Milo Yiannopoulos, to disclose the identity of two confidential

sources. For the reasons set forth below, the Court grants Movants’ motion

and orders Respondent, within fourteen (14) days of the date of this Opinion

and Order, to disclose to Movants the names and locations of his confidential

sources.

                                       BACKGROUND 1

        The Court presumes familiarity with the facts and history of this case,

which the Court previously articulated in resolving Movants’ first motion to


1       The facts recounted herein are drawn from Movants’ submissions in support of their
        renewed motion to compel. For ease of reference, the Court refers to the submissions
        as follows: Movants’ letter brief in support of the renewed motion to compel is referred
        to as “Mov. 2d Br.” (Dkt. #26); and the exhibits attached to the Declaration of Michael L.
          Case 1:20-mc-00241-KPF Document 29 Filed 12/07/20 Page 2 of 10




compel. See Sines v. Yiannopoulos, No. 20 Misc. 241 (KPF), 2020 WL 6058279,

at *1-3 (S.D.N.Y. Oct. 14, 2020) (“Sines I”). The Court therefore provides only

information relevant to resolving the instant motion.

         Movants are individuals who were allegedly injured at the so-called

“Unite the Right” rally (the “Rally”), which occurred on August 11 and 12,

2017, in Charlottesville, Virginia. (MTC 3). In the Underlying Suit, they allege

that the defendants, the principal organizers of the Rally, conspired to violate

their civil rights in violation of the Civil Rights Act of 1871, 42 U.S.C. § 1985(3).

(Id.). Before this Court, Movants seek to compel Respondent to comply with a

previously-issued subpoena by disclosing the names of his confidential

sources. These sources purportedly possess recordings of meetings where the

defendants and others planned the Rally. (Id.; see also Dkt. #25). Respondent,

proceeding pro se, objects to the subpoena on the ground that the identities of

his sources are protected by the journalist’s privilege. (See generally Resp.

Opp.).

         In Sines I, the Court determined that Respondent had properly invoked

the federal journalist’s privilege, and that the privilege applied to protect the

identity of Respondent’s confidential sources. See 2020 WL 6058279, at *4-6.

However, the Court noted that “the federal journalist’s privilege is a qualified




         Bloch in Further Support of Movants’ Motion to Compel are referred to as “Bloch 2d
         Decl., Ex [ ]” (Dkt. #27).
         The Court has also considered materials submitted by the parties in connection with
         the prior motion to compel; references to those materials are made using the citing
         conventions identified in Sines I. See 2020 WL 6058279, at *1 n.1.

                                               2
        Case 1:20-mc-00241-KPF Document 29 Filed 12/07/20 Page 3 of 10




one and may be overcome.” Id. at *3. In determining whether the federal

journalist’s privilege should be overcome, the Second Circuit has explained

that:

              to protect the important interests of reporters and the
              public in preserving the confidentiality of journalists’
              sources, disclosure may be ordered only upon a clear
              and specific showing that the information is: [i] highly
              material and relevant, [ii] necessary or critical to the
              maintenance of the claim, and [iii] not obtainable from
              other available sources.

Gonzales v. Nat’l Broad. Co., 194 F.3d 29, 31 (2d Cir. 1999) (quoting United

States v. Cutler, 6 F.3d 67, 71 (2d Cir. 1993)); see also In re Petroleum Prods.

Antitrust Litig., 680 F.2d 5, 7 (2d Cir. 1982). Applying this legal standard for

overcoming the privilege to the facts before the Court in Sines I, the Court

explained that Movants had demonstrated that the information sought is

“highly material and relevant,” and that it is also “necessary or critical to the

maintenance of the claim.” Sines I, 2020 WL 6058279, at *6. However, the

Court found that Movants had not demonstrated “that the identity of

Respondent's confidential source is unobtainable from other sources.” Id. at

*7.

        Regarding the relationship between Movants’ discovery efforts in the

Underlying Suit and their burden of demonstrating that the recordings and/or

identities of the sources are not obtainable from other available sources, the

Court explained that:

              Movants have not provided any information about      the
              relationship between their discovery efforts in      the
              Underlying Suit and their efforts to ascertain       the
              identity of Respondent’s source and/or to obtain     the
                                         3
       Case 1:20-mc-00241-KPF Document 29 Filed 12/07/20 Page 4 of 10




             recordings. To the extent Movants believe they have
             already exhausted all plausible alternative sources in
             the normal course of discovery in the Underlying Suit,
             they must provide a record that explains their efforts to
             investigate this issue.

Sines I, 2020 WL 6058279, at *7 n.4. The Court then denied Movants’ motion

to compel without prejudice, “with leave to renew upon a more thorough

demonstration that Movants have exhausted potential alternative sources.” Id.

      In response, Movants submitted their renewed motion to compel and

supporting papers on November 5, 2020. (Dkt. #25-26). Respondent’s

opposition was due on or before November 19, 2020, and when Respondent

failed to submit an opposition, the Court sua sponte extended his deadline to

respond to November 27, 2020. (Dkt. #28). To date, Respondent has not

submitted an opposition to the instant motion. Therefore, the Court considers

the renewed motion to compel to be unopposed, fully briefed, and ripe for

decision.

                                   DISCUSSION

A.    Applicable Law

      Once established, the federal journalist’s privilege is a qualified one and

may be overcome. However, the protection accorded by the privilege “is at its

highest when the information sought to be protected was acquired by the

journalist through a promise of confidentiality.” Chevron Corp. v. Berlinger, 629

F.3d 297, 307 (2d Cir. 2011) (internal citation omitted). To protect the

“important interest of reporters in preserving the confidentiality of [their]

sources,” the Court may override the journalist’s privilege and order disclosure


                                         4
       Case 1:20-mc-00241-KPF Document 29 Filed 12/07/20 Page 5 of 10




“upon a clear and specific showing that the information is: [i] highly material

and relevant, [ii] necessary or critical to the maintenance of the claim, and

[iii] not obtainable from other available sources.” Schiller v. City of New York,

245 F.R.D. 112, 118 (S.D.N.Y. 2007) (quoting In re Petroleum Prods. Antitrust

Litig., 680 F.2d at 7).

B.    The Court Grants the Renewed Motion to Compel

      As noted above — and as explained in greater detail in Sines I — the

Court has already found the information Movants seek is “highly material and

relevant,” and that it is also “necessary or critical to the maintenance of the

claim,” Sines I, 2020 WL 6058279, at *6, satisfying the first two prongs of the

test to override the journalist’s privilege. Therefore, the only question now

before the Court is whether Movants have supplemented the record sufficiently

to establish that the confidential information sought is not obtainable from

other available sources, thus satisfying the third prong of the test. See In re

Pishevar, No. 19 Misc. 503, Dkt. #99 (October 3, 2020) (“Pishevar II”) (granting

renewed application to compel disclosure of confidential source upon showing

that “petitioner has exhausted reasonable alternative sources of information,”

after previously finding that petitioner failed to adequately exhaust such

sources). As described below, the Court finds that Movants have now

adequately demonstrated that they have “exhausted reasonable alternative

sources.” Id. at 8.

      In Sines I, the Court explained that to satisfy the third prong, “Movants

are required to ‘make a clear and specific showing to the Court that there are


                                         5
        Case 1:20-mc-00241-KPF Document 29 Filed 12/07/20 Page 6 of 10




no other alternative sources of the identity of the [c]onfidential [s]ource.’”

Sines I, 2020 WL 6058279, at *7 (alterations in Sines I) (quoting In re Pishevar,

439 F. Supp. 3d 290, 307 (S.D.N.Y. 2020) (“Pishevar I”)). Finding that Movants

had not made the requisite “clear and specific” showing, the Court explained

that “Movants offer only vague assertions that there are no alternative sources,

without proof of any efforts that Movants have undertaken to identify

Respondent’s confidential source or to obtain the recordings purportedly in the

source’s possession.” Sines I, 2020 WL 6058279, at *7 (citing Mov. Br. 11;

Mov. Reply 6). Movants have since offered extensive proof of their efforts to

identify potential sources for the identities of the confidential sources and/or

the recordings that those sources purportedly possess. (See Mov. 2d Br. 2-4;

Bloch 2d Decl., Ex. 1-7). Indeed, Movants have now demonstrated the strong

connections “between their discovery efforts in the Underlying Suit and their

efforts to ascertain the identity of Respondent’s source and/or to obtain the

recordings.” Sines I, 2020 WL 6058279, at *7 n.4.

        For example, in denying the first motion to compel, the Court explained

that:

              Respondent stated that his source wanted to remain
              confidential because “there were not many people in the
              room when those conversations happened, and the
              source was worried about retaliation.” (White Decl.
              ¶ 2.e). If true, Movants may be able to identify this
              source by deposing and/or subpoenaing all individuals
              suspected to be at one of these planning meetings.

                                        ***

              Movants have not described any efforts to depose or
              subpoena individuals suspected of being present at

                                          6
       Case 1:20-mc-00241-KPF Document 29 Filed 12/07/20 Page 7 of 10




            planning meetings for the Rally in order to ascertain the
            identity of Respondent’s source or to locate the
            recordings Respondent’s source allegedly possesses.

                                       ***

            At a minimum, Movants have not ruled out that they
            may be able to identify the source because the source
            was one of a limited number of attendees of Rally
            planning meetings, and is therefore presumably a name
            already known to Movants.

Sines I, 2020 WL 6058279, at *7 (internal citations omitted). In response,

Movants have detailed their efforts to identify all individuals suspected of being

present at planning meetings, their efforts to depose and/or subpoena such

individuals, and the difficulties they have faced in determining who possesses

the recordings at issue here. (See Mov. 2d Br. 3-4).

      Specifically, in the Underlying Suit, Movants “have deposed more than

thirty individuals (defendants and non-parties), issued nearly one hundred

subpoenas, and filed more than twenty discovery-related motions,” but have

not yet identified who possesses the recordings. (Bloch 2d Decl. ¶¶ 2, 4).

Movants have described how their discovery efforts in the Underlying Suit have

been focused on “resolv[ing] the central question to which Respondent (or his

source(s)) can apparently shed unique light: what was discussed at certain in-

person planning sessions for the [Rally].” (Mov. 2d Br. 2). Thus, nearly all of

Movants’ extensive discovery efforts have sought to locate recordings of

planning meetings for the Rally, and/or determine the identities of any

individuals who may possess such recordings. Cf. Pishevar I, 439 F. Supp. 3d

at 307 (declining to override privilege where petitioner had yet to depose


                                        7
       Case 1:20-mc-00241-KPF Document 29 Filed 12/07/20 Page 8 of 10




defendants in a related lawsuit, which defendants were likely alternate

sources).

      Movants have explained that they have sought this information via

document requests, interrogatories, and subpoenas from all defendants in the

Underlying Suit, and have pursued this information from dozens of non-parties

by serving them with subpoenas and deposing them. (See Mov. 2d Br. 2-3). As

evidence, Movants have attached copies of these discovery requests to their

renewed motion. (See Bloch 2d Decl., Ex. 1-3). Movants have also illustrated

their extensive efforts to use depositions of suspected meeting attendees to

locate recordings and/or identify any individuals who may possess recordings,

a potential alternative source identified by the Court in Sines I. (See Mov. 2d

Br. 3-4; Bloch 2d Decl., Ex. 4-7). See also Pishevar II, 19 Misc. 503, Dkt. #99,

at 6-8 (holding that sworn statements of individuals “previously identified [by

the court] as potentially having information” sufficiently supplemented prior

evidentiary showing to merit overcoming qualified journalist’s privilege). Cf. In

re Petroleum Prods. Antitrust Litig., 680 F.2d at 8-9 (denying request to

overcome journalist’s privilege where “there [was] no indication that anyone

was asked [at deposition] the simple question [at issue].”); Persky v. Yeshiva

Univ., No. 01 Civ. 5278 (LMM), 2002 WL 31769704, at *4 (S.D.N.Y. Dec. 10,

2002) (rejecting request to reveal confidential sources where the movant had

taken only three depositions). And Movants have previously expressed to the

Court that they have faced considerable obstruction and non-compliance in




                                        8
       Case 1:20-mc-00241-KPF Document 29 Filed 12/07/20 Page 9 of 10




pursuing discovery in the Underlying Suit, including a court order detaining at

least one defendant for civil contempt. (See MTC 4).

      Despite significant expenditures of time and resources pursuing the

discovery described above with the goal of uncovering the same information

essentially sought here, Movants have so far been unsuccessful. The Court

has already found that that Movants have met prongs one and two of the test

to overcome the qualified journalist’s privilege, see Sines I, 2020 WL 6058279,

at *6-7, and as demonstrated above, Movants have now provided the Court

with a “‘clear and specific statement’ showing that they have pursued

alternative sources,” to satisfy the third prong, id. at *7. Therefore, the Court

finds that the qualified journalist’s privilege should be overcome in this case.

Accord Pishevar II, 19 Misc. 503, Dkt. #99.

                                  CONCLUSION

      For the foregoing reasons, Movant’s motion is GRANTED and Respondent

is hereby ORDERED to disclose to Movants the names and locations of the two

confidential sources referred to in his letter dated October 20, 2020. (See Dkt.

#25). Respondent shall provide this information to Movants in writing within

fourteen (14) days of the date of this Order. The Court will view a violation of

this Order through the lens of its contempt powers.




                                         9
      Case 1:20-mc-00241-KPF Document 29 Filed 12/07/20 Page 10 of 10




     SO ORDERED.

Dated: December 7, 2020
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge


A copy of this Order was emailed by Chambers to:

Milo Yiannopoulos at: m@milo.net




                                     10
